Citation Nr: 1329500	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  05-15 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board has reviewed the Veteran's physical claims file, 
as well as the electronic files on the "Virtual VA" system 
and the Veterans Benefits Management System (VBMS) to ensure 
a complete review of the evidence in this case.

In April 2009, the Board denied the Veteran's claim for a 
TDIU, and the Veteran appealed the decision to the Veterans 
Claims Court.  In a January 2011 Memorandum Decision, the 
Court vacated the Board's decision and remanded this issue 
back to the Board.  The Board subsequently remanded this 
case to the Appeals Management Center (AMC) for further 
development in October 2011, January 2013, and June 2013.  

Due to the Veteran's advanced age, this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the Veteran if 
further action is required.


REMAND

In June 2013, the Board noted that the AMC had transferred 
jurisdiction of several issues to the RO that were 
reasonably raised by the record, to include severance of 
service connection for PTSD and reduction of the disability 
rating for hearing loss from 90 percent to 40 percent.  The 
Board further noted that the issues raised by the record and 
transferred to the RO, while not within the Board's 
jurisdiction, were inextricably intertwined with the 
Veteran's TDIU appeal.  

For this reason, the Board deferred adjudication of the 
issue of entitlement to a TDIU pending a determination by 
the RO of the issues found to be raised by the AMC.  The 
Board specifically noted that the RO should take any action 
deemed necessary regarding the issues found to be raised by 
the record, as set forth in the March 2013 memorandum from 
the AMC and, if the RO determined that no action was 
necessary, the issue of entitlement to a TDIU should be 
returned to the Board.  

The Board directed the RO to readjudicate the remanded claim 
for a TDIU if any action affected the current disability 
ratings and, if the benefit was not granted, to return the 
case to the Board after issuance of a supplemental statement 
of the case (SSOC).      

Upon review of the record, the Board finds that there has 
not been satisfactory compliance with the June 2013 Board 
remand directives.  In July 2013, the AMC readjudicated the 
Veteran's TDIU appeal based on the evidence of record but no 
action regarding the transferred claims has been taken by 
the RO, and there is no indication in the record that the RO 
determined that no action was necessary regarding the 
claims.  As these issues are inextricably intertwined with 
the claim for TDIU, another remand is necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited 
handling is requested.)

1.  The RO should take any action deemed 
to be necessary regarding the issues found 
to be raised by the record, as set forth 
in the March 21, 2013, memorandum from the 
AMC.

If the RO determines that no action is 
necessary, the issue of entitlement to a 
TDIU should be returned to the Board for 
appellate action.

If the RO takes any action that affects 
the current disability ratings, the RO 
should readjudicate the remanded claim for 
TDIU.  

2.  If TDIU is not granted, the Veteran 
and the representative should be provided 
a SSOC and an appropriate time period for 
response.  The issue of entitlement to a 
TDIU should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).

